                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       RIGOBERTO JOSE MORENO,                          Case No. 19-cv-07443-EMC
                                   8                    Plaintiff,
                                                                                           ORDER TO SHOW CAUSE WHY
                                   9              v.                                       CASE SHOULD NOT BE DISMISSED
                                                                                           WITH PREJUDICE AND DENYING
                                  10       PERKINS WILL, INC., et al.,                     PLAINTIFF’S MOTIONS TO COMPEL
                                  11                    Defendants.

                                  12       JOSE RIGOBERTO MORENO,                          Case No. 19-cv-04206-EMC
Northern District of California
 United States District Court




                                  13                    Plaintiff,
                                  14              v.
                                  15       ERIC AUKEE, et al.,
                                  16                    Defendants.
                                  17

                                  18           On July 22, 2019, Plaintiff Rigoberto Jose Moreno, proceeding pro se, filed a lawsuit
                                  19   against a long list of defendants. See Docket No. 1 in Case No. 3:19-cv-04206-EMC. On
                                  20   September 20, 2019, the Court dismissed that case and judgment was entered. See Docket Nos.
                                  21   20, 21 in Case No. 3:19-cv-04206-EMC. On November 12, 2019, Mr. Moreno filed the instant
                                  22   lawsuit. See Docket No. 1.1 On November 18, 2019, Mr. Moreno’s two lawsuits were related, see
                                  23   Docket No. 8. On February 20, 2020, the Court dismissed Case No. 19-cv-07443-EMC because
                                  24   Mr. Moreno had failed to serve Defendants within 90 days after the complaint was filed. See
                                  25   Docket No. 31. The Court now ORDERS Mr. Moreno to show cause why Case No. 19-cv-
                                  26   07443-EMC should not be dismissed with prejudice for failure to prosecute. Mr. Moreno is
                                  27
                                       1
                                  28    Unless otherwise specified, the Docket Numbers in this order refer to the Docket Numbers in
                                       Case No. 19-cv-07443.
                                   1   directed to file any response to this Order to Show Cause within one week of the filing of this

                                   2   order. If the Court dismisses Mr. Moreno’s case with prejudice and enters judgment, the

                                   3   electronic filing portal for Mr. Moreno’s two cases will be closed, and Mr. Moreno will be unable

                                   4   to file any additional motions in either of these two cases.

                                   5          In Mr. Moreno’s other case (Case No. 3:19-cv-04206-EMC), the Court dismissed the case

                                   6   on September 20, 2019. See Docket No. 20 in Case No. 3:19-cv-04206-EMC. Judgment was

                                   7   entered that same day. See Docket No. 21 in Case No. 3:19-cv-04206-EMC. Thereafter, Mr.

                                   8   Moreno filed numerous post-judgment motions. See Docket Nos. 23–25, 30, 31, 34–40, 49, 52,

                                   9   55, 57, 58, 59, 60 in Case No. 3:19-cv-04206-EMC. All of those motions have been denied by the

                                  10   Court. See Docket Nos. 26, 42, 51, 61 in Case No. 3:19-cv-04206-EMC. In the Court’s most

                                  11   recent order, it reminded Mr. Moreno that Case No. 3:19-cv-04206-EMC is closed and directed

                                  12   Mr. Moreno not to file any more motions in that case.
Northern District of California
 United States District Court




                                  13          However, on February 25, 26, 28, and 29, Mr. Moreno filed five additional motions to

                                  14   compel. Those motions are DENIED, and Mr. Moreno is cautioned that if he continues to file

                                  15   motions in Case No. 3:19-cv-04206-EMC, the Court may impose sanctions.

                                  16          This order disposes of Docket Nos. 62, 63, 64, 66, and 67 in Case No. 3:19-cv-04206-

                                  17   EMC.

                                  18

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: March 4, 2020

                                  22

                                  23                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  24                                                     United States District Judge
                                  25

                                  26

                                  27

                                  28
                                                                                         2
